Citation Nr: 0401207	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  99-19 183	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Manila, the Republic of the 
Philippines


THE ISSUES

1.  Entitlement to service connection for prostate 
enlargement, grade II with nodular pattern and solid nodule.

2.  Entitlement to service connection for a lipoma, to 
include a thyroid nodule.


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 RO rating decision 
which denied service connection for prostate enlargement 
grade II with nodular pattern and solid nodule and lipoma on 
a direct basis and as secondary to exposure to herbicides.

In a corresponding separate decision, the Board determined 
that forfeiture was properly declared against the veteran 
pursuant to the provisions of 38 U.S.C.A. § 6103.


FINDINGS OF FACT

1.  In a compensation and pension service decision dated in 
April 2002, forfeiture was declared against the appellant 
based on his submission of false or fraudulent medical 
evidence to VA in an attempt to receive benefits.  

2.  The Board in a corresponding decision concurred with the 
April 2002 decision, finding that due to the appellant's 
fraudulent acts he had forfeited all rights, claims and 
benefits to which he may be entitled under laws administered 
by VA.


CONCLUSIONS OF LAW

1.  Because the veteran knowingly made and presented false 
evidence and statements regarding his claim of service 
connection for prostate enlargement, grade II with nodular 
pattern and solid nodule pattern and solid nodule and his 
claim of service connection for a lipoma, he has forfeited 
all rights, claims and benefits under all laws as 
administered by the VA.  38 U.S.C.A. § 6103 (West 2002); 
38 C.F.R. § 3.901(a) (2003).

2.  The claim of service connection for prostate enlargement, 
grade II with nodular pattern and solid nodule is denied as a 
matter of law.  38 U.S.C.A. § 6103 
(West 2002); 38 C.F.R. § 3.901 (2003)

3.  The claim of service connection for a lipoma, to include 
a thyroid nodule is denied as a matter of law.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. § 3.901 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted during the pendency 
of this appeal.  See VCAA Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  38 U.S.C.A. § 6103 and 38 C.F.R. § 3.901 dictates 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating the claims on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See 
also, Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), 
(holding that the VCAA was inapplicable to a matter of pure 
statutory interpretation)

In April 1998, the appellant filed claims of service 
connection for lymphoma and for a prostate condition as 
secondary to exposure to Agent Orange.  In support of his 
claim, he submitted medical records from 1988 to 1998.  He 
also underwent VA examinations in May 1998.  By rating 
decision dated in February 1999, the RO denied the claim of 
service connection for prostate enlargement, Grade II with 
nodular pattern and solid nodule and the claim of service 
connection for lipoma.  The veteran appealed the February 
1999 rating decision and in December 2000, the Board remanded 
the claims to the RO for further development.  Following the 
Board's remand, the veteran submitted a medical report from 
Antonio L. Villanueva, M.D., which was dated in January 2000.  
In the report, Antonio L. Villanueva stated that he treated 
the appellant for lipoma and prostatic enlargement Grade II 
with nodule pattern and solid nodule from October 1969 to 
July 1999.

In March 2001, a field examination request was made by the 
RO.  The purpose of the field examination was to verify 
medical evidence in the record (i.e., verification of 
treatment for a prostate condition and for lipoma from Dr. 
Villaneueva).  

Based on the findings from the field examinations, it was 
determined in a September 2001 proposed administrative 
decision that the veteran knowingly and with intention to 
receive benefits not legally due him, and furnished false and 
fraudulent evidence in the prosecution of his claim for VA 
benefits.  It was recommended that the evidence he submitted, 
medical certificate dated January 12, 2000, issued by Antonio 
L. Villanueva, be held to be material and that the veteran be 
charged with possible violation of 38 U.S.C.A. §  6103(a).  
In a subsequent final administrative decision it was 
determined that the evidence was sufficient to warrant 
submission of the case to the Director of Compensation and 
Pension Service for consideration of the issue of forfeiture 
due to fraud.  In April 2002, the Director of Compensation 
and Pension Service declared forfeiture against the appellant 
for providing false and fraudulent evidence in support of his 
claim for VA benefits and determined that he also provided 
false and fraudulent evidence in support of other veterans 
whom he was assisting with their VA claims, in return for 
monetary payments.  

As determined in a separate decision (dated this month), the 
Board determined that forfeiture was properly declared 
against the veteran pursuant to the provisions of 38 U.S.C.A. 
§ 6103.  

38 U.S.C.A. § 6103(a) provides that any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 
38 C.F.R. § 3.901.

In light of the Board's decision this month that the veteran 
acted fraudulently under the provisions of 38 U.S.C.A. § 6103 
and 38 C.F.R. § 3.901, his claim of service connection for 
prostatic enlargement, Grade II with nodular pattern and 
solid nodule and the claim of service connection for lipoma 
are forfeited as a matter of law.  See 38 U.S.C.A. § 6103; 
38 C.F.R. § 3.901.  In the instant case, the law and not the 
evidence is dispositive of the veteran's claims of service 
connection for lipoma and for prostatic enlargement, Grade II 
with nodular pattern and solid nodule.  There is an absence 
of legal merit or lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
claims of service connection must be denied.


ORDER

The claim of service connection for prostate enlargement, 
grade II with nodular pattern and solid nodule is denied.

The claim of service connection for a lipoma, to include a 
thyroid nodule is denied. 



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 

